On Rehearing.
PER CURIAM.
A rehearing having been had, we reaffirm our decree that the receiver be directed to pay over to the petitioner, in trust for the holders or owners of the notes in question, all such amounts as he has heretofore collected, and shall hereafter collect, from debtors owing accounts receivable, up to the sum of $187,954.94, with interest since March 31, 1923. But as the rehearing disclosed that the record with reference to the item of $77,045.06 is incomplete and unsatisfactory we are constrained to leave to the District Court the duty to take such further action as it shall find equitable upon this item, also upon the Theodore Kuntz Company note, and upon the expenses, charges, and disbursements of the trustee, as to some or all of which the petitioner seeks to assert liens on the receivables.
The result is that the cash derived from the receivables in excess of $187,954.94 must be held to await the determination of such claims.
Our former decree of September 29, 1923, except as above modified, is hereby affirmed.
The decree of the District Court is reversed, the case is remanded to that court for further proceedings not inconsistent with the opinion of September 29, 1923, as modified by this opinion, and the appellant recovers its costs of appeal.